FILED IN COURT OF APPEALS
                                                              12th Court cM' Appea!s-D?strict




                                                              CATHY S. LUSK



                                                                                FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/11/2015
MOORE, DAVINA WILSON           Tr. Ct. No. 007-1663-11                              PD-1045-14
On this day, the Appellant's motion for rehearing has been denied.

                                                                           Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *